UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ABKCO MUSIC, INC., COLGEMS-EMI MUSIC,
INC., EMI ALGEE MUSIC CORP., EMI APRIL
MUSIC INC., EMI BLACKWOOD MUSIC, INC.,
EMI CONSORTIUM MUSIC PUBLISHING, INC.
d/b/a EMI FULL KEEL MUSIC, EMI CONSORTIUM
SONGS, INC. d/b/a EMI LONGITUDE MUSIC, EMI
FEIST CATALOG INC., EMI ROBBINS CATALOG
INC., EMI UNART CATALOG, INC., JOBETE
MUSIC CO., INC., SCREEN-GEMS-EMI MUSIC
INC., STONE AGATE MUSIC, STONE DIAMOND
MUSIC CORP., RODGERS & HAMMERSTEIN
HOLDINGS LLC, PEER INTERNATIONAL
CORPORATION, PSO LIMITED, PEERMUSIC
LTD., PEERMUSIC III, LTD., SONGS OF PEER,                    ORDER MODIFYING SEALED
LTD., SPIRIT CATALOG HOLDINGS S.A.R.L.,                          VIEWING LEVEL
TOWSER TUNES, INC., TOWSER NEWCO LTD.,
SPIRIT TWO MUSIC, INC., WARNER-                                   15 Civ. 4025 (ER) (SLC)
TAMERLANE PUBLISHING CORP., and WB
MUSIC CORP.,
                        Plaintiffs/Counterclaim-
                        Defendants,

                       – against –

WILLIAM SAGAN, NORTON LLC, BILL GRAHAM
ARCHIVES, LLC d/b/a WOLFGANG’S VAULT,
BILL GRAHAM ARCHIVES, LLC d/b/a CONCERT
VAULT, BILL GRAHAM ARCHIVES, LLC d/b/a
MUSIC VAULT, and BILL GRAHAM ARCHIVES,
LLC d/b/a DAYTROTTER,

                              Defendants/Counterclaim-
                              Plaintiffs.




RAMOS, D.J.:

       Defendants having filed a Declaration of Erin R. Ranahan (Doc. 458) and exhibits thereto

ex parte under seal and accessible only to the Court and the filing party, the Court respectfully
directs the Clerk of Court to modify the viewing level for Docs. 458, 458-1 and 458-2 to

Selected Parties: that is, to all Plaintiffs-Counterclaim Defendants and Defendants-Counterclaim

Plaintiffs.



Dated: May 6, 2021
       New York, New York
                                                           SO ORDERED:
                                                           ______________________________
                                                                   Edgardo Ramos, U.S.D.J.
